Order denying motion for preliminary injunction affirmed, with ten dollars costs and disbursements. From the facts and circumstances disclosed by the record herein, we think the defendant was not obliged to obtain the permission and approval of the Public Service Commission, pursuant to section 68 of the Public Service Commission Law  before laying its mains in the territory in question. In our opinion, it cannot be said that the defendant has failed to exercise its franchise, or that its exercise has been suspended for more than one year. Section 68 of the Public Service Commission Law refers to a franchise granted but not exercised at all in any substantial respect, or an entire suspension of such exercise for more than one year. Kelly, P. J., Jaycox, Young, Kapper and Lazansky, JJ., concur.